DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2019 was considered by the examiner.
Drawings
The drawings received on 9/24/2019 have been accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12, 15, it is unclear what the dependency mixing function is accomplishing.  It is unclear what is being mixed in this function.  Clarification is required.
Independent claims 1 and 12, it is unclear what is being referred to as a descriptor.  What is it describing and what element is it associated with?  It is further 
Independent Claim 15, the claimed “pointer to determine the pointer value” is unclear since the claim states that the pointer value is received by the hypervisor.  Therefore, it is not clear why the pointer value must be “determined”.  Clarification is required.
Claims 2-11, 13-14 and 16-20 are rejected under 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for having the same deficiencies as their corresponding parent claim.  
The claims are being rejected as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhry et al. [ US 7,650,487]
Claim 1, Chaudhry et al. discloses a system comprising: a memory [308]; and a processor [302], in communication with the memory [Fig. 3], configured to: execute a dependency mixing function [helper sequence, Col. 3, lines 4-37] that includes a first descriptor address of a descriptor [register] and an artificial dependency [first artificial dependency], wherein the dependency mixing function sets a second descriptor address as a dependency [codes a dependency on a register] of a validity value, output a result from the dependency mixing function, wherein when a respective validity value is valid [waits until the register ‘r9’ is valid, Col. 3, line 55-Col. 4, line 9], the second descriptor address is set to the first descriptor address, and responsive to the validity value being valid, access the descriptor through the second descriptor address.
Claim 2, Chaudhry et al. discloses the system of claim 1, wherein accessing the descriptor occurs while eliding a read memory barrier [wherein Chaudhry et al. does not teach the use of a memory barrier and therefore, elides it].
Claim 3. Chaudhry et al. discloses the system of claim 1, wherein the descriptor is accessed non- speculatively [Col. 3, line 55 – Col. 4, line 9].
Claim 4, Chaudhry et al. discloses the system of claim 1, wherein the validity value is a valid bit [wait until r9 is valid, Col. 3, line 55 –Col. 4, line 9].
Claim 5, Chaudhry et al. discloses the system of claim 1, wherein the descriptor includes data and the data is a packet address [Col. 3, line 55 –Col. 4, line 9].
Claims 12-13 are rejected using the same rationale as Claims 1-3.
Claims 15-18 are rejected using the same rationale as Claims 1-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MIDYS ROJAS/           Primary Examiner, Art Unit 2133